United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                 Nos. 08-1883/3490
                                   ___________

Mohammad Anwar; Farooq Khan;          *
Azra Shehnaz,                         *
                                      *
             Petitioners,             *
                                      * Petitions for Review of
       v.                             * an Order of the Board
                                      * of Immigration Appeals.
                    1
Eric H. Holder, Jr., Attorney General *
of the United States,                 *    [UNPUBLISHED]
                                      *
             Respondent.              *
                                      *
                                  __________

                             Submitted: October 20, 2009
                                Filed: January 5, 2010
                                 ___________

Before RILEY, HANSEN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Petitioners Mohammad Anwar, Farooq Khan , and Azra Shehnaz (collectively,
Petitioners), natives and citizens of Pakistan, petition for review of an order of the
Board of Immigration Appeals (BIA). The BIA affirmed an immigration judge’s (IJ)



      1
       Eric H. Holder, Jr., was appointed to serve as Attorney General of the United
States, and is substituted as respondent pursuant to Federal Rule of Appellate
Procedure 43(c).
denial of Petitioners’ application for asylum, withholding of removal, and protection
pursuant to the Convention Against Torture (CAT).

       “We review the determination regarding eligibility for asylum, withholding of
removal, and relief under the CAT for substantial evidence, which is an extremely
deferential standard of review.” Khrystotodorov v. Mukasey, 551 F.3d 775, 781 (8th
Cir. 2008) (citation omitted). We conclude substantial evidence supports the
determination that Petitioners did not satisfy their burden of proof for asylum because
Petitioners have not demonstrated they were subjected to past persecution in Pakistan,
nor have Petitioners demonstrated their fear of future persecution is both subjectively
genuine and objectively reasonable. See Malonga v. Mukasey, 546 F.3d 546, 553 (8th
Cir. 2008) (defining legal persecution standard); Diop v. Holder, 586 F.3d 587, 591
(8th Cir. 2009) (“‘A well-founded fear is one that is both subjectively genuine and
objectively reasonable.’” (quoting Feleke v. INS, 118 F.3d 594, 598 (8th Cir. 1997)).
Just as Petitioners have failed to establish eligibility for asylum, Petitioners cannot
meet the more rigorous burdens of proof required to establish eligibility for
withholding of removal or relief under the CAT. See Gitimu v. Holder, 581 F.3d 769,
774 (8th Cir. 2009).


       After the BIA affirmed the IJ’s denial of Petitioners’ application for asylum,
withholding of removal, and CAT relief, the government filed a motion with this court
seeking remand to the BIA “to clarify the correct application of [the] derivative
asylum claim rules in 8 U.S.C. § 1158(b)(3) and 8 C.F.R. § 1208.21.” Our court
granted the government’s motion and remanded to the BIA with instructions to
consider the issues raised by the government, as well as “all issues which may bear
upon the petitioners’ application for asylum.” Petitioners now contend the BIA erred
in assuming the government’s position when the government did not respond upon
remand and in considering the derivative asylum statute. We do not interpret the
BIA’s decision as assuming the government’s position on remand because the
government’s request—that the BIA consider the derivative asylum statute—was


                                         -2-
stated in the government’s motion for remand, which this court granted. We decline
to hold the BIA committed error by following the directives of this court. Petitioners
do not contest the BIA’s determination that the derivative asylum statute is
inapplicable.


       Petitioners also contend the BIA erred in finding the supplemental evidence
Petitioners presented on remand was not material to Petitioners’ asylum claim. We
disagree. The evidence Petitioners presented only demonstrates, at best, a general
state of political unrest in Pakistan and is insufficient to establish eligibility for
asylum. See, e.g., Al Yatim v. Mukasey, 531 F.3d 584, 588 (8th Cir. 2008);
Quomsieh v. Gonzales, 479 F.3d 602, 606 (8th Cir. 2007) (noting “incidents arising
solely from political unrest are insufficient to show particularized persecution”);
Mohamed v. Ashcroft, 396 F.3d 999, 1003 (8th Cir. 2005) (citations omitted) (“Harm
arising from general conditions such as anarchy, civil war, or mob violence will not
ordinarily support a claim of persecution.”).


       Finally, Petitioners filed a petition for review of the BIA’s denial of Petitioners’
motion to reconsider. However, Petitioners did not mention the BIA’s denial of the
motion to reconsider in their brief, nor did Petitioners advance any argument to
support a finding that the BIA abused its discretion in denying Petitioners’ motion to
reconsider. See Esenwah v. Ashcroft, 378 F.3d 763, 765 (8th Cir. 2004) (abuse of
discretion standard of review). We therefore decline to review the motion denial.
See, e.g., United States v. Simmons, 964 F.2d 763, 777 (8th Cir. 1992) (citation
omitted) (“As a general rule, an appellate court may review only the issues specifically
raised and argued in an appellant’s brief.”).


      We deny both petitions for review.
                         ______________________________



                                           -3-